Citation Nr: 1215975	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  10-10 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

Entitlement to service connection for an adjustment disorder.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to July 2006. His awards and decorations include the Combat Action Ribbon. The claims file reflects additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

Although the Veteran was denied service connection for an adjustment disorder (claimed as anxiety disorder) in an unappealed January 2008 rating decision, the Board has characterized the matter on appeal as an original claim for service connection. The January 2008 decision was not final since the RO continued to receive additional pertinent VA medical evidence (specifically a November 2008 treatment note observing that he experienced anxiety symptoms associated with service) within one year of the decision. See 38 C.F.R. § 3.156(b) (2011). 

Any evidence submitted before finality attached to the 2008 rating decision must be considered by VA as part of the Veteran's August 2007 claim. See Bond v. Shinseki, 659 F.3d 1362 (2011); Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); see also Roebuck v. Nicholson, 20 Vet.App. 307, 316 (2006); Muehl v. West, 13 Vet.App. 159, 161-62 (1999). Pursuant to Bond, the August 2007 claim is not final and is currently on appeal. As the Veteran indicated in March 2009 that he is seeking service connection specifically for an adjustment disorder, and the evidence received before finality attached to the 2008 rating action pertains to treatment and diagnosis of anxiety and an adjustment disorder, the matter is properly reflected on the title page. Bond, 659 F.3d at 1367.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. The Veteran has been diagnosed with an adjustment disorder during the appellate period.

2. He is competent to report the circumstances of his service and his symptoms.

3. The reports of VA examinations conducted in October 2007, April 2009, and December 2009, constitute probative medical evidence that the Veteran has experienced an adjustment disorder as the result of his active duty service.
CONCLUSION OF LAW

The criteria for service connection for an adjustment disorder have been approximated. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). Under the VCAA, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet.App. 183 (2002).

The Board presently grants the claim of service connection. There is therefore no prejudice to the Veteran under VA's duties to notify and assist. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection

The Veteran asserts that he experiences an adjustment disorder as the result of his active duty military service. As the claims file contains evidence corroborating the Veteran's contention that he began experiencing an adjustment disorder as the result of his in-service combat activities, the Board will grant the claim for service connection. 38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet.App. 518 (1996); (Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999).

In McClain v. Nicholson, 21 Vet.App. 319, 321-323 (2007), the Court stated that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

The Veteran's service treatment records are silent for any complaint or treatment of a psychiatric disorder. His enlistment and separation examinations were normal and he reported no nervous trouble of any sort on self reports of medical history completed in August 2001 and June 2006. However, he contends that he experiences an adjustment disorder as the result of in-service combat activities. His DD-214 verifies his participation in combat activities. 

38 U.S.C.A. § 1154(b) provides that in the case of any veteran who engaged in combat with the enemy in active service during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incidence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. The reasons for granting or denying service connection in such cases shall be recorded in full.

The Veteran is competent to report the circumstances of his service. 38 C.F.R. § 3.159. As his reports are consistent with the evidence of record, VA accepts his statements as sufficient pursuant to 38 U.S.C.A. § 1154(b).

The claims file reflects that the Veteran was treated for anxiety, anger, and depressive symptoms after returning from active duty. A December 2006 private treatment note states that he was "just having difficulty adjusting" after returning to civilian life. The Veteran was described as experiencing a small number of posttraumatic stress disorder (PTSD) symptoms, but not enough to warrant such a diagnosis. He was privately diagnosed with anxiety disorder and/or adjustment disorder with mixed disturbance of emotions and conduct.

The Veteran was afforded a VA examination in October 2007. The examination report reflects interview with the Veteran and psychometric testing. The examiner diagnosed adjustment disorder with anxious features, mild and resolving. The examination report reflects that he began experiencing symptoms related to this diagnosis within one (1) year of discharge from service and had not experienced any post-service stressors.

In October 2008, the Veteran received an initial evaluation at a VA community based outpatient clinic in regard to complaints of headaches and symptoms of PTSD. During a follow-up mental health evaluation in November 2008, a VA psychologist observed that he did not meet the criteria for a diagnosis of PTSD, but experienced ongoing anxiety symptoms associated with his reactions to a traumatic combat event. The Veteran was diagnosed with adjustment disorder with anxiety.

In March 2009, the Veteran wrote to VA and stated that he experienced difficulty adjusting to civilian life after separating from active duty. He was afforded another VA examination in April 2009. The examiner diagnosed an adjustment disorder, with anxious mood, in full remission. The examination report reflects that the Veteran began experiencing symptoms a few months after service, but they resolved with treatment. The examiner opined that the Veteran did not, at the time of the examination, meet diagnostic criteria for any psychiatric disorder.

A September 2009 VA treatment note reflects a medical history of PTSD and depression with current mental health stability and use of prescription Effexor. A September 2009 depression screening was negative.

Another VA examination was conducted in December 2009. The examiner also determined that the Veteran did not, at that time, meet diagnostic criteria within the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th edition (DSM-IV), for any psychiatric disability. However, the examiner noted after reviewing the Veteran's claims file that his symptoms were most reflective of an adjustment disorder with anxious features. In regard to the diagnosis of PTSD within the claims file, the examiner explained that the provider who made that diagnosis was not appropriately qualified and the Veteran did not meet the diagnostic criteria for PTSD. The examination report concludes with another diagnosis of adjustment disorder in full remission.

The Veteran wrote to VA in March 2010 and reported that he was experiencing nightmares and had difficulty controlling his temper.

As noted above, the requirement that a current disability be present is satisfied when a claimant has a disability at any time after a claim is filed even though the disability resolves prior to the adjudication of the claim. McClain, 21 Vet. App. at 321-323. The report of the October 2007 VA examination is competent evidence that the Veteran has experienced an adjustment disorder during the appellate period. See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007). 

Since the 2007 examination report constitutes evidence of present disability for purposes of service connection, the determinative question in this matter is whether there is a nexus between that disability and his active duty service. The VA examination reports, as well as the VA and private treatment notes, reflect that multiple health care professionals have reviewed the Veteran's contentions and treatment history and concluded that he has experienced an adjustment disorder as the result of his combat experience. As the record reflects competent, persuasive evidence of a nexus, the Board finds the evidence is in approximate balance as to service connection and the claim will be granted. 

Although additional medical inquiry could be conducted, where there exists "an approximate balance of positive and negative evidence," the claimant shall prevail. Alemany, 9 Vet.App. 518. Under the "benefit-of-the-doubt" rule, the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

In granting service connection for an adjustment disorder, the Board does not express any opinion as to its severity for purposes of assigning a disability rating. That determination will be made by the RO. The question of its severity is one of rating, not of service connection. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).


ORDER

Service connection for an adjustment disorder is granted.



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


